- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S/A CNPJ[Corporate Taxpayers Roll] N. 01.832.635/0001-18 NIRE[Company Roll Registration Number] 35.300.150.007 MINUTE OF MEETING FROM BOARD OF DIRECTORS HELD ON JULY 13, 2010 Date, time and place: July 13, 2010, at 11:00 AM, on the headquarters, at Av. Jurandir, 856, 1 ° andar, City of São Paulo, State of Sao Paulo; Quorum : Attended by all members of the Board of Directors, except Mrs. Noemy Amaro. Presided by : Maria Cláudia Oliveira Amaro - Chairwoman and Flávia Turci - Secretary; Order of the Day and Deliberations : With abstention from Board Members Maria Claudia Oliveira Amaro, Maurício Rolim Amaro, André Silva Esteves and Marco Antonio Bologna and based on the letter of recommendation addressed by the Management to the Board of Directors on this date, duly along with the Financial/Economical Assessment Report prepared by Deloitte Touche Tohmatsu Consultores Ltda., assessing company appointed by the Board Members voting herein, and with the report prepared by firm Machado, Meyer, Sendacz e Ópice Advogados, it was approved the vote to be given by the company on Extraordinary General Assembly of TAM Linhas Aéreas S.A. in the sense of approving, within the terms and conditions recommended, the acquisition of all shares from TAM Milor Táxi Aéreo, Representações, Marcas e Patentes S.A., headquartered at Rua Monsenhor Antônio Pepe, n. 387, City and State of Sao Paulo. Conclusion : Nothing else to be discussed, the meeting was adjourned and these present minutes were drawn up in summary format, read, and signed by all attending members. São Paulo, July 13, 2010. (aa) Maria Cláudia Oliveira Amaro  President, Flávia Turci  Secretary. Board Members: Maria Cláudia Oliveira Amaro, Maurício Rolim Amaro, Waldemar Verdi Junior, Andre Silva Esteves, Alexandre Silva, Emilio Romano and Marco Antonio Bologna. This certificate is a conformed copy of the minutes drawn on the appropriate book. Flávia Turci Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 14, 2010 TAM S.A. By: /
